NUMBERS 13-19-00134-CR AND 13-19-00135-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG
____________________________________________________________

JUSTIN JONES,                                                            APPELLANT,

                                            v.

THE STATE OF TEXAS,                               APPELLEE.
____________________________________________________________

             On Appeal from the 214th District Court
                   of Nueces County, Texas.
____________________________________________________________

                          ORDER OF ABATEMENT
      Before Chief Justice Contreras and Justices Longoria and Perkes
                             Order Per Curiam

       Appellant, Justin Jones, has filed a notice of appeal with this Court from his

conviction in trial court cause number 18FC-4767F and 18FC-2391F. The trial court's

certifications of the defendant's right to appeal show that the defendant does not have the

right to appeal. See TEX. R. APP. P. 25.2(a)(2).
       On April 4, 2019, we ordered appellant's counsel, Chris Iles, to, within thirty days,

review the record and advise this Court as to whether appellant has a right to appeal.

See TEX. R. APP. P. 44.3, 44.4. No response to the Court's orders have been received.

Therefore, we abate these appeals and remand these causes to the trial court for a

hearing to determine why counsel has failed to comply with this Court's orders. The trial

court's findings and conclusions shall be included in a supplemental clerk's record. The

trial court shall file the supplemental clerk's record and reporter's record, if any, with the

Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in these

matters, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute these appeals, whether appellant is indigent, and whether appellant is entitled

to appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue these appeals, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

email address, telephone number, and state bar number of said counsel shall be included

in the trial court's findings of fact and conclusions of law.

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
16th day of May, 2019.


                                               2